McGRAW, Chief Justice,
dissenting:
I dissent. The determination of whether a defendant’s conduct is willful, wanton, and reckless is a jury question if evidence has been presented tending to show lack of due care or disregard of consequences. Bremer v. Lake Erie & Western Railroad Company, 318 Ill. 11, 148 N.E. 862 (1925); Higbee Co. v. Jackson, 101 Ohio St. 75, 128 N.E. 61 (1920); see, Carson v. Talbot, 64 Idaho 198, 129 P.2d 901 (1942); see also Lewis v. Mosorjak, 143 W.V. 648, 104 S.E.2d 294 (1958). Such evidence was presented. It was improper for the trial court to cast aside the jury’s verdict. Coleman v. Williams, 42 Ill.App.3d 612, 1 Ill.Dec. 268, 356 N.E.2d 394 (1976).